Citation Nr: 1540713	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-06 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation prior to August 13, 2013, and to a rating in excess of 20 percent thereafter, for bilateral hearing loss. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1960 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) evaluation, effective April 7, 2009.  

In an April 2014 decision, the RO increased the evaluation of the Veteran's bilateral hearing loss to 20 percent, effective August 13, 2013.

The Veteran testified before the undersigned Veterans Law Judge at a June 2015 videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.  The record was held open for 60 days following the hearing to allow the Veteran to submit additional evidence, and additional records have since been submitted and associated with the file. 

The Board also notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, evidence has been associated with the record indicating that he became unemployed during the pendency of his claim, and that he is unable to obtain and maintain substantial employment due, at least in part, to symptoms of his service-connected bilateral hearing loss.  See 38 C.F.R. § 4.16 (2015).  Accordingly, the Board finds that the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, the issue has been added as an additional subject for current appellate consideration.  See Rice, 22 Vet. App.at 453-54.

This appeal has been processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's claim should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran asserts that his service-connected bilateral hearing loss is more severely disabling than the currently assigned evaluations.  He was last afforded a VA audiological examination concerning this in August 2013, so more than 2 years ago.  See 38 C.F.R. § 3.327(a) (2015); Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").


Moreover, the Veteran asserted in his June 2015 Board hearing that his hearing loss is progressively worsening.  And the audiological evaluation results of record tend to bear this out.  See, e.g., June 2009 Audiogram from South Texas ENT Consultants (reflecting a puretone threshold average of 55 decibels (dB) in the right ear (25 dB at 1000 Hertz, 55 dB at 2000 Hertz, 70 dB at 3000 Hertz, and 70 dB at 4000 Hertz) and 53.75 dB in the left ear (15 dB at 1000 Hertz, 60 dB at 2000 Hertz, 70 dB at 3000 Hertz, and 70 dB at 4000 Hertz); and noting that speech discrimination scores were obtained using the Northwestern University Auditory Test ("NU-6"), word-list, rather than the requisite Maryland CNC word list); July 2009 VA Examination Report (showing a puretone threshold average of 46.25 dB in the right ear and 51.25 dB in the left ear, with speech discrimination scores using the Maryland CNC word list of 88 percent on the right and 80 percent on the left); March 2011 Audiogram from South Texas ENT Consultants (reflecting a puretone threshold average of 63.75 dB in the right ear (40 dB at 1000 Hertz, 65 dB at 2000 Hertz, 70 dB at 3000 Hertz, and 80 dB at 4000 Hertz) and 66.25 dB in the left ear (40 dB at 1000 Hertz, 70 dB at 2000 Hertz, 75 dB at 3000 Hertz, and 80 dB at 4000 Hertz); and showing speech discrimination scores using the Maryland CNC word list of 72 percent bilaterally); August 2013 VA Examination Report (showing a puretone threshold average of 66.25 dB in the right ear and 65 dB in the left ear, with speech discrimination scores using the Maryland CNC word list of 68 percent bilaterally).  See also 38 C.F.R. § 4.85 (2015) (concerning the evaluation of hearing impairment); Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that the Board, as a fact finder, is able to interpret the graphs attached to private audiological examinations).

Thus, in light of the amount of time since his last examination and the possible increase in hearing loss severity since, a new VA examination should be performed to assess the current level of severity of the Veteran's hearing loss so that the record will be fully developed on this issue.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (1995).

Additionally, because the record reflects that the Veteran receives private treatment for his hearing loss disability, on remand, he should again be given the opportunity to identify any outstanding private treatment records and should be furnished with authorized release forms (VA Form 21-4142) for any private records he wishes VA to obtain on his behalf.  See 38 C.F.R. § 3.159(c)(1) (2015).

Furthermore, as the case must be remanded, any outstanding records of VA audiological treatment should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Finally, as noted in the introduction above, a request for a TDIU was raised during the appeal of the increased rating for his bilateral hearing loss, and it is part of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. 447, 454 (2009).  Specifically, during the June 2015 Board hearing, the Veteran testified that he is currently unemployed and has been unable to obtain employment at least partially as a result of his service-connected hearing loss disability.  This testimony reasonably raises the issue of entitlement to TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability.).

However, because the issue of entitlement to TDIU is dependent on the outcome of the increased rating claim that is remanded herein since any potential grant of the remanded issues could result in a higher overall disability rating, it is intertwined with the other claims.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).  Thus, a remand of this issue is also necessary.


On remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim and to clarify whether he wishes to pursue this claim.  If so, the AOJ may decide to obtain further information concerning the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the claim.  After all appropriate development has been completed, the TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable. 

The Board notes that the Veteran's currently assigned disability ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disability precludes gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  Notably, the Board is prohibited from assigning a TDIU on an extraschedular basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, on remand, if the Veteran wishes to pursue the claim but continues to fail to meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should consider whether referral for extraschedular consideration is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for a TDIU.  The RO/AMC should also ascertain whether the Veteran wishes to pursue a TDIU claim.  In the event that he does, provide the Veteran a TDIU application form for completion (VA Form 21-8940) and proceed with further action as described herein.  In the event that he does not, this should be annotated for the file and no further action is required.

2.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records or other relevant evidence pertaining to his bilateral hearing loss.  Authorized release forms should be provided.

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

3.  Make arrangements to obtain any outstanding VA treatment records pertaining to his bilateral hearing loss.
 
4.  Thereafter, schedule the Veteran for a VA audiological examination, conducted by a state-licensed audiologist, to evaluate his bilateral hearing loss. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale. 

The examiner should also address any functional impairment resulting from the Veteran's bilateral hearing loss and its effects on his ordinary activities.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Following completion of the above directive, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

6.  After the requested development has been completed, along with any additional development that may be indicated, readjudicate the claims readjudicate the claims on appeal, to include the issue of entitlement to TDIU, in light of all pertinent evidence and legal authority.

As to the TDIU claim, the AOJ must consider the issue of whether the Veteran is entitled to a TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b) on the basis of his service-connected conditions.  In so doing, the RO/AMC may decide to pursue further development of the Veteran's employment history, obtain additional medical evidence or medical opinion(s), or refer the case for extraschedular consideration, as is deemed necessary. 

If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




